As filed with the Securities and Exchange Commission on October , 2010. Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HAMPTON ROADS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia 54-2053718 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 999 Waterside Drive, 2nd Floor Norfolk, Virginia 23510 (757) 217-1000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) John A.B. Davies, Jr. President and Chief Executive Officer Hampton Roads Bankshares, Inc. 999 Waterside Drive, 2nd Floor Norfolk, Virginia 23510 (757) 217-1000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: William A. Old, Jr., Esq. Williams Mullen 999 Waterside Drive, Suite 1700 Norfolk, Virginia 23510 (757) 622-3366 Hampton Roads Bankshares, Inc. 999 Waterside Drive Norfolk, Virginia 23510 Attention: Douglas J. Glenn Executive Vice President, General Counsel and Chief Operating Officer (757) 217-3634 Approximate date of commencement of proposed sale to the public: As soon as practicable following the effectiveness of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler x Non-acceleratedfiler o(Do not check if a smaller reporting company) Smallerreportingcompany o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate OfferingPrice(1) Amount of RegistrationFee Common Stock, par value $0.01 per share - - Rights to Purchase Shares of Common Stock - - Estimated solely for purposes of calculating the registration fee pursuant to Rule 457 under the Securities Act of 1933, as amended. Pursuant to Rule 457(g), no separate registration fee is required for the rights. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this Prospectus is not complete and may be changed.These securities may not be sold until the Registration Statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. October 15, 2010 PROSPECTUS Up to 100,000,000 Shares of Common Stock Hampton Roads Bankshares, Inc. (the “Company”) is the parent company of the sixth largest Virginia-domiciled commercial bank.Through our network of 60 financial centers and 72 ATMs, we emphasize personalized customer service and provide a full range of financial products targeting the needs of individuals and small to medium sized businesses in our primary market areas, which include Hampton Roads, Virginia, the Northeastern, Southeastern and Research Triangle regions of North Carolina and Richmond, Virginia. We are offering up to 100,000,000 shares of our common stock, par value $0.01 per share (the “Common Stock”), at a price of $0.40 per share to our shareholders in a rights offering (the “Rights Offering” and each right to purchase Common Stock, a “Right”).These shares will be offered to our shareholders of record as of 5:00 p.m., Eastern Time, on September 29, 2010 (the “Record Date,” and each holder of our Common Stock as of the Record Date, an “Eligible Shareholder”1).Eligible Shareholders have the right to purchase shares of Common Stock for each share of Common Stock owned (“Basic Subscription Rights”).If you hold a Right and fully exercise your Basic Subscription Rights, you may also subscribe for an unlimited additional whole number of common shares, subject to availability, provided that (i) no Eligible Shareholder shall thereby exceed, together with any other person with whom such shareholder may be aggregated under applicable law, 4.9% beneficial ownership of the Company’s equity securities and (ii) the aggregate purchase price of all common shares purchased in the Rights Offering shall not exceed $40 million.If the Rights Offering is over-subscribed, we will allocate the available shares pro rata in proportion to the number of shares of our Common Stock each of those shareholders owned on the Record Date.For additional details regarding the pro rata allocation process, see “Questions and Answers Relating to the Rights Offering - What happens if the Rights Offering is over-subscribed?”The Rights Offering will expire at 5:00 p.m., Eastern Time, on , 2010. Certain institutional Investors,2 have entered into Investment Agreements3with the Company pursuant to which the Investors have agreed to backstop the Right Offering by purchasing from us, at the subscription price, any 1 As of the Record Date, there were 424,120 outstanding shares of Gateway Financial Holdings, Inc. common stock (held by 492 holders of record) that was deemed by operation of law to represent shares of Company Common Stock as of Gateway’s merger with and into the Company on December 31, 2008.A holder of these shares is also deemed to be an “Eligible Shareholder” for the purposes of Rights Offering participation. 2The "Investors" are affiliates of The Carlyle Group (“Carlyle”) and Anchorage Advisors, L.L.C. (“Anchorage” together with Carlyle, the “Anchor Investors”), CapGen Capital Group VI, LP (“CapGen”), affiliates of Davidson Kempner Capital Management LLC(“Davidson Kempner”), affiliates of Fir Tree, Inc. (“Fir Tree”), C12 Protium Value Opportunities Ltd. (“C12”) and Goldman, Sachs & Co (“Goldman”).Goldman assigned its right to purchase Common Stock on September 23, 2010. 3 The "Investment Agreements" are the Second Amended and Restated Investment Agreement, dated August 11, 2010, by and among the Company and the Anchor Investors, the Amended and Restated CapGen Investment Agreement, dated August 11, 2010,by and between the Company and CapGen, certain Second Amended and Restated Securities Purchase Agreements, dated August 11, 2010, entered into by the Company with Davidson Kempner, Fir Tree and C12, and the Amended and Restated Goldman Securities Purchase Agreement, dated, August 11, 2010, by and between the Company and Goldman and the Assignment and Assumption Agreement by and among Goldman, CapGen , C12 and the Company, dated September 23, 2010. S-1 shares not purchased by our existing stockholders.These commitments are subject to the terms and conditions of the Investment Agreements. Please see “Questions and Answers Relating to the Offering – Why are we conducting the Rights Offering” beginning on page S-7 of this Prospectus.This offering is being made directly by us.We are not using an underwriter or selling agent. Registrar and Transfer Company is our subscription agent for the Rights Offering. Our Common Stock is traded on the NASDAQ Global Select Market under the symbol “HMPR.”On October 12, 2010, the closing price for our Common Stock was $0.96 per share.Subscription rights will not be listed for trading on The NASDAQ Global Select Market or any other stock exchange or market. Investing in our Common Stock involves risks.You should read the “Risk Factors” section beginning on pageS-20before buying shares of our Common Stock. Neither the Securities and Exchange Commission nor any state securities commission or other regulatory body has approved or disapproved of the Common Stock or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. In addition, shares of our Common Stock are not deposit accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Rights Offering Price Proceeds to the Company (1) Subscription price Proceeds, before expenses, to Hampton Roads Bankshares, Inc. (1)Assumes the issuance of Rights to purchase 100,000,000 shares of Common Stock in the Rights Offering.Shares of Common Stock relating to those Rights, will either be issued to purchasers in the Rights Offering or in a private placement to the Investors who are backstopping the Rights Offering. It is anticipated that delivery of the Rights Offering shares will be made on or about ,2010. The date of this prospectus is,2010. [INSIDE FRONT COVER] S-2 S-3 TABLE OF CONTENTS Page About this Prospectus S-4 Incorporation by Reference S-4 Questions and Answers Relating to the Offering S-6 Prospectus Summary S-14 Risk Factors S-20 Caution About Forward-Looking Statements S-35 Plan of Distribution S-37 Use of Proceeds S-38 Market for Common Stock and Dividend Policy S-39 Capitalization and Pro Forma Financial Information S-40 Summary Consolidated Financial Data S-44 Management’s Discussion and Analysis of Financial Condition and Results of Operations S-47 Business S-64 Legal Proceedings S-84 Directors, Executive Officers and Corporate Governance S-85 BeneficialOwnership of Directors, Executive Officers and Principal Shareholders of the Company
